Citation Nr: 0424247	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  03-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In September 2003, the veteran effectively withdrew the 
issues of entitlement to an earlier effective date for the 
award of service connection for bilateral hearing loss and 
tinnitus; service connection for "exposure to" asbestos and 
ionizing radiation; and an evaluation greater than 10 percent 
for service-connected tinnitus.  Thus, those matters are no 
longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the veteran's Travel Board hearing before the 
undersigned conducted in March 2004, the veteran testified 
that seven to eight months before the date of the hearing, he 
had undergone a hearing examination due to an increase in his 
hearing loss.  His last VA examination was in March 2002.  A 
report from an audiologic evaluation dated in October 2003 
and a hearing aid fitting assessment dated in February 2004 
are associated with the claims folder; however, the results 
as reported from the audiometric evaluation are not 
sufficient for VA rating purposes.  The examiner noted the 
veteran's report of decreased hearing since the prior 
examination in 2002 and suggested that the veteran's hearing 
loss would continue to increase and would result in 
significant communication problems.  

The Board record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Thus, the appeal must be remanded for the following actions:  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The veteran should be afforded a VA 
audiologic examination to determine the 
current severity of his bilateral hearing 
loss.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examination 
must include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, the results of 
which should be associated with the 
claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




